Citation Nr: 0836303	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-36 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied service connection for 
hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's current hearing loss disability did not 
have onset during active service or within one year of 
separation for active service and is not otherwise 
etiologically related to his active service from April 1957 
to April 1960.

2.  The veteran's tinnitus had onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A.  §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from hearing loss and 
tinnitus.  In his application for compensation received 
December 2006, the veteran stated that these symptoms were 
the result of noise exposure from aircraft engines during his 
work as an aircraft instrument repairman while in active 
service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Service medical records are absent for any reports of hearing 
loss or symptoms of tinnitus but do contain a separation 
report of medical examination, from April 1960.  Audiologic 
testing from this examination measured puretone thresholds in 
the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 
10 (25), 10 (20), 5 (15), -5 (5), and -10 (-5) decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were -5 (10), 5 
(15), 0 (10), 0 (10), and -5 (0) decibels, respectively.

Service treatment records contain reports after separation 
from active service and indicate that the veteran served in 
the U.S. Navy Reserves, although not in an active duty 
status.  A medical examination, dated July 1966, showed 
puretone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 10 (25), 5 (15), -5 (5), 10 (20), 
and 10 (15) decibels, respectively.  Pure tone thresholds 
measured in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz were 10 (25), 0 (10), -5 (5), 5 (15), and 15 (20) 
decibels, respectively.

[Pure tone thresholds are reported above in both ASA and ISO 
(ANSI) units. The figures in parentheses represent ISO (ANSI) 
units, and are provided for data comparison purposes.]

In an associated report of medical history from July 1966, 
the veteran indicated that he did not then have, nor had ever 
had, ear trouble or hearing loss, providing evidence against 
this own claim.

These reports, overall, provide evidence against the 
veteran's claim for service connection for hearing loss 
because the reports tend to show that the veteran did not 
have a hearing loss disability at separation from active 
service or within one year of separation from active service.

A private audiological evaluation was performed by an 
audiologist, "K.D.," in October 2006 at the Kaiser 
Permanente Hearing Center.  K.D. found the veteran to have 
severe to profound bilateral sensorineural hearing loss with 
speech discrimination results at 44 percent in the right ear 
and 76 percent in the left ear.  The etiology of the 
veteran's bilateral hearing loss and tinnitus was not 
discussed in the report as no written analysis was included 
with the October 2006 audiological record.

However, in an April 2007 letter, K.D. opined, based on the 
October 2006 results, that "it is more probable than not 
that [the veteran's] history of noise exposure helped 
contribute to his hearing loss."  She did not offer an 
opinion as to the etiology of the veteran's tinnitus.  There 
is no indication that she reviewed the veteran's claims file.

In February 2007, the veteran was afforded a VA audiology 
examination.  The examination report contains the veteran's 
reported history and the examiner indicated review of the 
claims file.  The veteran reported that his job during 
service was an aviation electrician.  This statement is 
supported by his DD-214 which lists his occupation as an 
aircraft instrument repairman.  

As to a history of noise exposure, the veteran reported in-
service noise exposure from firearms used during training, 
and jet and propeller aircraft during take-off and landing.  
The veteran reported using no hearing protection devices.  
Occupational history post service was that, for 41 years, the 
veteran had occasional noise exposure passing through noisy 
areas as a shop mechanic for an airline.  He reported the 
occasional use of hearing protection post service.

Audiologic testing pursuant to VA audiology examination in 
February 2007 showed puretone thresholds in the right ear at 
500, 1000, 2000, 3000, and 4000 Hertz of 35, 60, none 
reported (NR), NR, and 105 decibels, respectively.  Puretone 
thresholds measured in the left ear at 500, 1000, 2000, 3000, 
and 4000 Hertz were 30, 50, 60, 70, and 80, respectively.  
Speech audiometry revealed speech recognition ability of 28 
percent in the right ear and 72 percent in the left ear.  The 
audiologist commented that the veteran had profound to severe 
sensorineural hearing loss from 500 to 4000 Hertz in both 
ears.  

These results show current bilateral hearing loss as defined 
by VA regulation, and therefore, the current disability 
requirement for service connection is satisfied.  

As to the etiology of the veteran's hearing loss, the VA 
examiner concluded that the veteran's hearing loss is "less 
likely as not due to, the result of, or aggravated by his 
service."

The record contains two medical opinions which address 
whether the veteran's current hearing loss is related to his 
service.  In cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Appeals for Veterans Claims 
(Court) stated:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration 
and finds that the February 2007 VA examiner's opinion is 
more probative than K.D.'s October 2006 private opinion.  
First, there is no indication that K.D. reviewed the 
veteran's claims file.  Hence, her opinion was based on less 
documented information than that upon which the February 2007 
VA examiner based her opinion.  

For example, in her letter, K.D. did not indicate that she 
was aware of the veteran's post-service noise exposure as a 
shop mechanic for an airline for the past 41 years.  More 
significantly, there is no indication that K.D. had knowledge 
of the veteran's medical reports at separation from active 
service and six years after separation from service, which 
reveal normal hearing and no complaints of hearing loss.  In 
addition, K.D. provided limited rationale for her opinion and 
merely referred to the veteran's reported statements of noise 
exposure during service as the basis for her conclusion.

In contrast, the VA examiner indicated her review of the 
claims file, including hearing tests from service treatment 
records and the veteran's medical report at separation, 
indicating hearing within normal levels.  The basis of the VA 
examiner's opinion covers a much broader scope with the 
veteran's entire medical history in consideration.

Given that the VA examiner has a more comprehensive history 
of the veteran's service treatment records as opposed to the 
private audiology examiner who only had the veteran's 
statements of history as reference, and given the detailed 
rationale of the VA examiner's opinion, the Board finds the 
opinion of VA examiner to be more probative.

As to the veteran's own contention that his current hearing 
loss is related to service, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder s not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007), the U.S. Court of 
Appeals for the Federal Circuit explained, in footnote 4, 
that a veteran is competent to provide a diagnosis of a 
simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions.  Here, 
the Board finds that the veteran's opinions as to whether his 
current hearing loss is related to service, is not competent 
evidence because current hearing loss as it relates to his 
service is a medical question too complex to be the subject 
of the opinion of a layperson.

The veteran is certainly competent to describe his symptoms.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection").  Here, the 
Board does not find credible the veteran's assertions that he 
suffered from hearing loss since service.  The record is 
absent for objective evidence of a hearing loss since 
separation from service in April 1960 until the private 
audiological evaluation in October 2006, over four decades 
later.  This is evidence against the veteran's claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding 
that it was proper to consider the veteran's entire medical 
history in determining if service-connection is warranted, 
including a lengthy period of absence of complaints).

This lack of any treatment for or reported symptoms of 
hearing loss for so many years, although not dispositive, is 
evidence that the veteran's reports of suffering hearing loss 
since service are not credible.  Even more damaging to the 
veteran's credibility in this matter is his own report in 
July 1966 that had no hearing loss.

In summary, the in-service and post service medical evidence 
are more probative than the veteran's assertions as to 
whether his current hearing loss disability is related to his 
service.  Based on all evidence of record, the preponderance 
of evidence is against his claim for service connection for 
hearing loss and the claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).

The Board now turns to the veteran's claim for service 
connection for tinnitus.  As to this issue, the evidence is 
in equipoise and service connection is warranted for 
tinnitus.  The evidence most favorable in this regard is the 
opinion of the VA audiologist who examined the veteran in 
February 2007.  She diagnosed tinnitus and stated that the 
reported tinnitus "is at least as likely as not due to 
service."

The Board has considered what appears to be, at first 
inspection, a seeming inconsistency in her report.  In the 
February 2007 examination report, the VA examiner stated that 
the veteran does suffer from tinnitus and concluded that 
"the most likely etiology of the tinnitus is due to the same 
causative factors as the bilateral hearing loss."  Later, in 
the same report, the examiner found that the "bilateral 
subjective tinnitus reported is at least as likely as not due 
to his service."  The Board does not find these two 
statements to be inconsistent.  Here, the examiner found the 
causative factors, noise induced hearing loss and 
presbycusis, to be the same for both hearing loss and 
tinnitus.  However, she also had additional negative 
evidence, i.e., normal audiological testing results at 
separation from service and 6 years thereafter, to provide an 
opinion as to the etiology of the veteran's hearing loss.  
There is no such evidence on which to base her opinion with 
regard to the veteran's tinnitus.

In any event, having weighed the evidence favorable to a 
grant of service connection for the veteran's tinnitus, 
chiefly the VA examiner's opinion, against the evidence 
unfavorable to a grant of service connection for tinnitus 
(chiefly the lack of reports of tinnitus until recently) the 
Board finds the evidence in equipoise.  As the benefit of the 
doubt must go to the veteran in such situations, service 
connection for tinnitus is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2007).

This decision may appear confusing to the veteran.  In this 
regard, it is important to note that the veteran's noise 
exposure in service is not in dispute.  However, there is 
significant post-service evidence of no hearing loss problem 
following service or for years afterwards (some evidence 
coming from statements from the veteran himself), providing 
evidence against this hearing loss claim.  There is no such 
negative evidence regarding the veteran's claim for tinnitus.  
In such a case, the Board can give the veteran the benefit of 
the doubt. 

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence, including notice as to how VA assigns an 
effective date and disability rating.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records, VA outpatient treatment records, and private medical 
records.  The veteran was afforded a VA audiology  
examination in February 2007.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


